

































FIRST AMENDMENT TO CREDIT AGREEMENT
AMONG
EVOLUTION PETROLEUM CORPORATION THE GUARANTOR PARTY HERETO
AND
TEXAS CAPITAL BANK, N.A.


Effective November 1, 2012

















--------------------------------------------------------------------------------



TABLE OF CONTENTS
 



Page



ARTICLE I    DEFINITIONS AND INTERPRETATION    1
1.1        Terms Defined Above                                1
1.2        Terms Defined in Agreement.        1
1.3        References        1
1.4        Articles and Sections        2
1.5        Number and Gender        2
1.6        Negotiated Transaction        2
ARTICLE II    AMENDMENTS TO AGREEMENT    2
2.1        Amendment to Section 2.9        2
2.2        Amendment to Section 5.4        2
ARTICLE III CONDITIONS TO EFFECTIVENESS    3
ARTICLE IV RATIFICATION AND ACKNOWLEDGEMENT    3
ARTICLE V    REPRESENTATIONS AND WARRANTIES    3
ARTICLE VI MISCELLANEOUS    3
6.1        Successors and Assigns        3
6.2        Rights of Third Parties        3
6.3        Counterparts        3
6.4        Integration        4
6.5        Invalidity        4
6.6        Governing Law        4












































- 1 -





--------------------------------------------------------------------------------



FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into effective the 1st day of November, 2012 (the "Effective Date"), by and
among EVOLUTION PETROLEUM CORPORATION, a Nevada corporation (the "Borrower"),
NGS SUB. CORP., a Delaware corporation ("NGS Sub"), TERTIAIRE RESOURCES COMPANY,
a Texas corporation ("Tertiaire"), NGS TECHNOLOGIES, INC., a Delaware
corporation ("NGS Technologies"), EVOLUTION OPERATING CO., INC., a Texas
corporation ("Evolution Operating," and NGS Sub, Tertiaire, NGS Technologies and
Evolution Operating, collectively, the "Initial Guarantors"), and TEXAS CAPITAL
BANK, N.A., a national banking association (the "Lender").


WITNESSTH:


WHEREAS, the Borrower, the Initial Guarantors and the Lender are parties to that
certain Credit Agreement dated as of February 29, 2012 (the "Agreement");


WHEREAS, the Borrower has requested that the Lender waive the redetermination of
the Borrowing Base and the Monthly Reduction Amount, respectively, to have
occurred, pursuant to Section 2.9(b) of the Agreement, as soon as practicable
following receipt by the Lender of the Reserve Report prepared as of January 1,
2012, and the Lender has agreed to do so as provided in this Amendment; and


WHEREAS, the Borrower and the Lender desire to amend the Agreement in the
particulars hereinafter provided and the Initial Guarantors desire to join in
execution of this Amendment to evidence their consent to such amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS AND INTERPRETATION


1.1    Terms Defined Above. As used in this First Amendment to Credit Agreement,
each of the terms "Agreement," "Amendment," "Borrower," "Effective Date,"
"Evolution Operating," "Initial Guarantors," "Lender," "NGS Sub," "NGS
Technologies" and "Tertiaire" shall have the meaning assigned to such term
hereinabove.


1.2    Terms Defined in Agreement. Each term defined in the Agreement and used
herein without definition shall have the meaning assigned to such term in the
Agreement, unless expressly provided to the contrary.


1.3    References. References in this Amendment to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Amendment, unless expressly stated to the contrary. References in this
Amendment to "hereby," "herein," "hereinafter," "hereinabove," "herein below,"
"hereof " "hereunder" and words of similar import shall be to this Amendment in
its entirety and not only to the particular Schedule, Exhibit,


Article, or Section in which such reference appears. Specific enumeration herein
shall not exclude the general and, in such regard, the terms "includes" and
"including" used herein shall mean "includes, without limitation," or
"including, without limitation," as the case may be, where appropriate. Except
as otherwise indicated, references in this Amendment to statutes, sections, or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending, replacing, succeeding, or supplementing the
statute, section, or regulation referred to. References in this Amendment to
"writing" include printing, typing, lithography, facsimile reproduction, and
other means of reproducing words in a tangible visible form. References in this
Amendment to amendments and other contractual instruments shall be deemed to
include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent
such amendments and other modifications are not prohibited by the terms of this
Amendment. References in this Amendment to Persons include their respective
successors and permitted assigns.


1.4    Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.


1.5    Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.


1.6    Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.





--------------------------------------------------------------------------------



ARTICLE II
AMENDMENTS TO AGREEMENT


As of the Effective Date, the Agreement is amended as follows:


2.1    Amendment to Section 2.9. Section 2.9(b) is amended to (a) substitute
"annually" for "semi-annually" appearing three times in such Section 2.9(b), (b)
substitute "two such requests" for "one such request" appearing in the proviso
in the second sentence of such Section 2.9(b) and (c) substitute "twice" for
"once" appearing in the proviso in the third sentence of such Section 2.9(b).


2.2    Amendment to Section 5.4. Section 5.4 of the Agreement is amended to read
as follows    entirety:


"(b) RESERVED".








--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS TO EFFECTIVENESS


The effectiveness of this Amendment is subject to satisfaction of the condition
that the Lender shall have received from the Borrower payment, in immediately
available funds, of an engineering fee in the amount of $1,500 in connection
with the redetermination of the Borrowing Base and the Monthly Reduction Amount
to the respective amounts set forth in Article V. Upon satisfaction of the
foregoing condition, this Amendment shall be effective as of the Effective Date.


ARTICLE IV
RATIFICATION AND ACKNOWLEDGEMENT


The Borrower, each of the Initial Guarantors and the Lender does hereby adopt,
ratify and confirm the Agreement, as the same is amended hereby, and
acknowledges and agrees that the Agreement, as amended hereby, is and remains in
full force and effect. Each of the Borrower and the Lender hereby agrees and
acknowledges that, as of the date of execution of this Amendment, the Borrowing
Base is $5,000,000 and the Monthly Reduction Amount is $0, which amounts it is
agreed shall remain in effect until the next redetermination of the Borrowing
Base and the Monthly Reduction Amount in accordance with the applicable
provisions of the Agreement.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower and each of the Initial Guarantors does hereby re-make in favor of
the Lender each of the representations and warranties made by it in the Loan
Documents to which it is a party and further represents and warrants that each
of such representations and warranties made by it remains true and correct as of
the date of execution of this Amendment.


ARTICLE VI
MISCELLANEOUS


6.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.


6.2    Rights of Third Parties. Except as provided in Section 7 .1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.


6.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Amendment containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Amendment by each necessary
party hereto and shall constitute one instrument.


6.4    Integration. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. ALL PRIOR UNDERSTANDINGS,
STATEMENTS




--------------------------------------------------------------------------------



AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF ARE
SUPERSEDED BY THIS AMENDMENT.


6.5    Invalidity. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment.


6.6    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF
LAW.










(Signatures appear on following pages)






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to Credit Agreement to be effective as of the Effective Date.


BORROWER:


EVOLUTION PETROLEUM CORPORATION


By:_____/s/ Sterling H. McDonald___________
Sterling H. McDonald Vice President






INITIAL GUARANTORS: NGS SUB. CORP.


By:_____/s/ Sterling H. McDonald___________
Sterling H. McDonald Chief Financial Officer




TERTIAIRE RESOURCES COMPANY




By:_____/s/ Sterling H. McDonald___________
Sterling H. McDonald Vice President




NGS TECHNOLOGIES, INC.


By:_____/s/ Sterling H. McDonald___________
Sterling H. McDonald
Chief Financial Officer












(Signatures continue on following pages)






--------------------------------------------------------------------------------



EVOLUTION OPERATING CO., INC.


By:____/s/ Sterling H. McDonald__________
Sterling H. McDonald Vice President
















(Signatures continue on following page)






--------------------------------------------------------------------------------



LENDER:


TEXAS CAPITAL BANK, N .A.


By:____/s/ W. David McCarver IV__________
W. David McCarver IV
Senior Vice President






















































































8724216v.3    - 7-


